DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Response to Arguments
Claims 1, 4, 5, 9-11, 21, 22, and 25-29 stand rejected under Section 103.  Claims 1, 4-12, and 21-29 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 4-8, 12, and 24 stand rejected under Section 112(b).  Claim 12 stands objected to for an informality.  Claims 23 and 24 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form and if the Section 112 rejections were addressed.  Claims 2, 3, and 13-20 were previously canceled.
Applicants amended claims 1, 4, 6-9, 11, 12, 21, 24, 26, and 29, and canceled claim 23.  Applicants argue that the amendments overcome the previously noted Section 112 rejections and claim objection, and overcome the Section 103 rejections.
Turning first to the claim objection: The amendment to claim 12 is noted but raises more issues, which are discussed below in an updated objection to claim 12.
Section 112(b) rejections: The amendments address the previously noted Section 112(b) rejections but introduce other bases for Section 112(b) rejections, which are discussed below.
Section 112(a) rejections: Again, the amendments address the previously noted Section 112(a) written description rejections but introduce other bases for Section 112(a) written description rejections, which are discussed below.
Section 103 rejections: The amendments overcome the Section 103 rejections.  These rejections are withdrawn.
Note: The Office believes that if applicants direct one independent claim toward Figures 7A-7C and another independent claim toward Figures 8A-8B, instead of directing the claims to Figures 2A-2C or a combination of embodiments, the likelihood of a Notice of Allowance is increased.  Applicants are invited to contact the Office for an interview if applicants have a proposed set of claims that they would like to discuss before filing a response.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, to the extent that the barrier layers and quantum-based features including quantum dots in the same embodiment is supported by the originally filed disclosure, the arrangement must be shown or the feature canceled from the claims.  Furthermore, the gate insulator layers in this same embodiment, if supported by the originally filed disclosure, must also be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4-12, 21, 22, and 24-29 are objected to because of the following informalities:
Claim 1, lines 10-23: In the interest of clarifying the order of the layers, the Office suggests the following language (without the footnotes):
“the gate portion including:
	a first barrier layer circumferentially disposed on the center core;
	a first layer including at least one first quantum well1 formed by a first plurality of quantum dots (QD) embedded therein and circumferentially disposed around the first barrier layer, each of the plurality of QD including:
a QD core; and
a QD cladding surrounding and enclosing the QD core;
		a second barrier layer disposed on and circumferentially surrounding and contacting the first quantum well of the first layer;
		a second layer including a second quantum well formed by a second plurality of QD,2 the second layer disposed on and circumferentially surrounding the second barrier layer; and 
		a gate contact disposed around the second layer.”
Claim 1, line 24: Change “the the” to “the”.
Claim 4: If applicants adopt the Office’s language for claim 1, then:
add “first” before “plurality” in line 1; 
change “a first layer” to “a first inner layer” and add “first” before “plurality” in line 3; 
change “a second layer” to “a first outer layer” and add “first” before “plurality” in line 4;
change “the first layer” to “the first inner layer” and add “first” before “plurality” in line 5.
	Claim 5: If applicants adopt the Office’s language for claim 1, then:
change “second layer” to “first outer layer” and add “first” before “plurality” in line 1; and
change “a first layer” to “a first inner layer”, add “first” before “plurality”, and change “gate contact” to “second barrier layer”.
	Claim 6: If applicants adopt the Office’s language for claim 1, then:
add “second” before “plurality” in line 1;
change “a third layer” to “a second inner layer” and add “second” before “plurality” in line 3; and
change “second layer of the plurality of QD” to “second barrier layer” in line 4.
	Claim 7: If applicants adopt the Office’s language for claim 1, then:
change “third layer” to “second inner layer” in line 1; and
add “second” before “plurality” in line 2.
	Claim 8: If applicants adopt the Office’s language for claim 1, then:
add “second” before “plurality” in line 4; and 
add “second” before “plurality” in line 5.
	Claim 9: If applicants adopt the Office’s language for claim 1, then:
add “first” before “plurality” in line 6.
	Claim 11: If applicants adopt the Office’s language for claim 1, then:
add “first” before “plurality” in line 6; 
add “second” before “plurality” in line 9; and
add “second” before “plurality” in line 9.
	Claim 11, line 8: After “the drain region”, change the comma to a semicolon.
	Claim 21, lines 10-24: In the interest of clarifying the order of the layers, the Office suggests the following language (without the footnotes):
	“the gate portion including:
		a first barrier layer circumferentially disposed on the center core; 
		a first layer comprising one or more quantum-based features3 positioned radially outward from and circumferentially surrounding the first barrier layer;
		a second barrier layer disposed on and circumferentially surrounding and contacting the quantum-based features of the first layer;
		a second layer comprising one or more quantum-based features4 positioned radially outward from and circumferentially surrounding the second barrier layer; and 
		a gate contact circumferentially disposed around the second layer.”
	Claim 21, line 4: Change the period at the end of the line to a semicolon.
	Claims 22 and 24-29 are objected to for depending from objected-to claim 21.
	Claim 26, lines 2-3: Change “second layer quantum-based features” to “the quantum-based features of the second layer”.
	Claim 26, lines 3-4: Change “second layer quantum-based features” to “the quantum-based features of the second layer”.
	Claim 29, lines 1-2: Change “first-layer quantum-based features” to “the quantum-based features of the first layer” and “second-layer quantum-based features” to “the quantum-based features of the second layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 21, 22, and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: Claim 1 is rejected on two bases.  First, claim 1 requires a gate portion that includes, in order from a center core: (1) a first barrier layer; (2) a gate portion layer that includes at least one first quantum well formed by a plurality of quantum dots (each quantum dot including a quantum dot core surrounded by a quantum dot cladding structure); (3) a second barrier layer that contacts the first quantum well; (4) a second layer including a second quantum well formed by quantum dots.  A gate contact is circumferentially disposed around the at least one first quantum well, although its location with respect to second barrier and the second layer is not specified.  
Figures 2A-2C from the originally filed disclosure show, in order from a center core (110): (1) a gate insulator layer (128); (2) an unnumbered layer with a plurality of quantum dots (130), including two rows (132, 134) of quantum dots, the quantum dots each having a core (136) and a cladding structure (138); (3) a second gate insulator layer (140), and a gate contact (142).  Neither gate insulator layer (128, 140) is described as a barrier layer.
Figures 7A-7C from the originally filed disclosure show, in order from a center core (110): ): (1) a gate insulator layer (128); (2) an unnumbered layer with a plurality of quantum dots (130), including two rows (132, 134) of quantum dots, the quantum dots each having a core (136) and a cladding structure (138); (3) an intermediate gate insulator layer (148) which may act as a barrier layer; (4) a second layer of quantum dots (130), each with a core (136) and a cladding structure (138); (5) a second gate insulator layer (140), and gate contact (142).  While intermediate gate insulator layer (148) is described as possibly acting as a barrier layer between the two sets of quantum dot layer (130), neither gate insulator layer (128, 140) is described as a barrier layer.
Figures 8A and 8B from the originally filed disclosure show, in order from a substrate layer/wire (152) forming a center core, (1) a conductive material (154); (2) a barrier layer (156); first quantum well channel (158); second barrier layer (162); second quantum well channel (160), gate insulator layer (140), and gate contact (142).  Again, gate insulator layer (140) is not described as a barrier layer.  First and second quantum well channels (158, 160) are described as being formed from “an InGaAs-GaAs material, or other suitable, low bandgap material that may store electrons/a charge therein during operation”, but not as quantum dots.  Nowhere in the description of Figures 8A and 8B is described the use of a gate insulator layer adjacent to the center core (152) or between the two quantum well channel layers (158, 160).
The Office reviewed the application for any reference to combining of two alternate embodiments, but was unable to find any.  Applicants have pointed out that the amendment to claim 1 is supported by paragraphs 55 and 94, but paragraph 55 pertains to Figures 2A-2C and paragraph 94 pertains to Figures 8A and 8B.  The application appears to disclose the quantum dot-based embodiment as separate from the quantum well/barrier layer embodiment.  
Because claim 1 is not supported by one embodiment in the originally filed disclosure, and there is no discussion that two embodiments may be combined, claim 1 is rejected for failing to meet the written description requirement.
Second, as noted above, the location of the gate contact is claimed as being “circumferentially disposed around the at least one first quantum well.”  According to this claim language, the gate contact may be directly on the first quantum well such that the gate contact is between the gate portion layer and the second barrier layer, or the gate contact may be between the second barrier layer and the second layer.  The originally filed disclosure supports the gate contact being on the second layer, but not in the other locations.  Because the claim language encompasses embodiments that are not supported by the originally filed disclosure, claim 1 is rejected for failing to meet the written description requirement.
Claims 4-12 are rejected for depending from rejected base claim 1.
Regarding claim 8, which depends from claim 6, which depends from claim 4, which depends from claim 1: This claim requires an intermediate gate insulator layer between the gate portion layer that includes the plurality of quantum dots and the second layer that includes another plurality of quantum dots.  However, the originally filed application does not disclose an embodiment which includes barrier layers, quantum dot layers, and an intermediate gate insulator layer.  Figures 7A-7C include the intermediate gate insulator layer (148), which may also be a barrier layer, but Figures 7A-7C do not disclose both a barrier layer and an intermediate gate insulator in that position as well as a barrier layer between the center core (110) and the first layer/gate portion that includes the plurality of quantum dots (130).  Because the embodiment is not supported by the originally filed disclosure, claim 8 is rejected for failing to meet the written description requirements.
Regarding claim 11, which depends from claim 1: This claim requires either a first gate insulator layer or a second gate insulator layer, the first gate insulator being between the center core and the plurality of quantum dots of the first quantum well and the second gate insulator being between the plurality of quantum dots of the second quantum well and the gate contact.  As noted in the discussion of the rejection of claim 1, the disclosed embodiments do not include barrier layers, gate insulator layers, and quantum dot layers as claimed.  Because the embodiments are not disclosed in the originally filed disclosure, claim 11 is rejected for failing to meet the written description requirement.
Claim 12 is rejected for depending from rejected base claim 11.
Regarding claim 21: Claim 21 requires a gate portion that includes, in order from a center core: (1) a first barrier layer; (2) a first layer that includes one or more quantum-based features; (3) a second barrier layer that contacts the first layer quantum-based features; (4) a second layer including one or more second quantum-based features; and (5) a gate contact.  The breadth of the language “quantum-based feature” includes (a) quantum dots (see dependent claim 29) and (b) quantum well channels.
Figures 2A-2C from the originally filed disclosure show, in order from a center core (110): (1) a gate insulator layer (128); (2) an unnumbered layer with a plurality of quantum dots (130), including two rows (132, 134) of quantum dots, the quantum dots each having a core (136) and a cladding structure (138); (3) a second gate insulator layer (140), and a gate contact (142).  Neither gate insulator layer (128, 140) is described as a barrier layer.
Figures 7A-7C from the originally filed disclosure show, in order from a center core (110): (1) a gate insulator layer (128); (2) an unnumbered layer with a plurality of quantum dots (130), including two rows (132, 134) of quantum dots, the quantum dots each having a core (136) and a cladding structure (138); (3) an intermediate gate insulator layer (148) which may act as a barrier layer; (4) a second layer of quantum dots (130), each with a core (136) and a cladding structure (138); (5) a second gate insulator layer (140), and gate contact (142).  While intermediate gate insulator layer (148) is described as possibly acting as a barrier layer between the two sets of quantum dot layer (130), neither gate insulator layer (128, 140) is described as a barrier layer.
Figures 8A and 8B from the originally filed disclosure show, in order from a substrate layer (152) forming a center core, (1) a conductive material (154); (2) a barrier layer (156); first quantum well channel (158); second barrier layer (162); second quantum well channel (160), gate insulator layer (140), and gate contact (142).  Again, gate insulator layer (140) is not described as a barrier layer.  First and second quantum well channels (158, 160) are described as being formed from “an InGaAs-GaAs material, or other suitable, low bandgap material that may store electrons/a charge therein during operation”, but not as quantum dots.  Nowhere in the description of Figures 8A and 8B is described the use of a gate insulator layer adjacent to the center core (152) or between the two quantum well channel layers (158, 160).
The Office reviewed the application for any reference to combining of two alternate embodiments, but was unable to find any.  Applicants have pointed out that the amendment to claim 21 is supported by paragraph 55, but paragraph 55 pertains to Figures 2A-2C, which do not have barrier layers.  The application appears to disclose the quantum dot-based embodiment as separate from the quantum well/barrier layer embodiment.  
Because claim 21 is not supported by one embodiment in the originally filed disclosure, and there is no discussion that two embodiments may be combined, claim 21 is rejected for failing to meet the written description requirement.
Claims 22 and 24-29 are rejected for depending from rejected base claim 21.
Regarding claim 29, which depends from claim 21: This claim specifically identifies the quantum-based features of the first and second layers as being a plurality of quantum dots.  As noted in the discussion claim 21’s rejection, this embodiment is not supported by the originally filed disclosure.  Because the claim is not supported by the originally filed disclosure, claim 29 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: As noted above, claim 1 requires a gate portion that includes, in order from a center core: (1) a first barrier layer; (2) a gate portion layer that includes at least one first quantum well formed by a plurality of quantum dots (each quantum dot including a quantum dot core surrounded by a quantum dot cladding structure); (3) a second barrier layer that contacts the first quantum well; (4) a second layer including a second quantum well formed by quantum dots.  A gate contact is circumferentially disposed around the at least one first quantum well, although its location with respect to second barrier and the second layer is not specified.  Thus, the gate contact could be located between the gate portion layer and the second barrier layer, or between the second barrier layer and the second layer.  Because the location of the gate contact is unclear, claim 1 is rejected as indefinite.
Claims 4-12 are rejected for depending from rejected base claim 1.
Regarding claim 12, which depends from claim 11, which depends from claim 1: With the current amendment, this claim requires the first gate insulator layer or the second gate insulator layer to extend axially between and contact each of the first gate insulator layer and the second gate insulator layer.  In other words, these layers extend axially and contact themselves.  This claim language does not make sense.  Because the claim language does not make sense, claim 12 is rejected as indefinite.  The Office notes that removing the amendments from claim 12, providing antecedent basis for the first and second gate insulators, and changing the dependency to claim 9 would address these issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This assumes that applicants can identify support for this embodiment.  See the Section 112(a) written description rejections, below.
        2 See the previous note.
        3 This assumes that applicants can identify support for this embodiment, which encompasses quantum dots, per dependent claim 29.  See the Section 112(a) written description rejections, below.
        4 See the previous note.